AMENDED AND RESTATED EXECUTIVE SUPPLEMENTAL RETIREMENT
INCOME AGREEMENT
FOR
CHRIS C. GAGAS
 
PATHFINDER BANK
 
Amended and Restated Effective January 1, 2005
 
Financial Institution Consulting Corporation
700 Colonial Road, Suite 260
Memphis, Tennessee 38117
WATS: 1-800-873-0089
FAX: (901) 684-7411
(901) 684-7400
 
AMENDED AND RESTATED
EXECUTIVE SUPPLEMENTAL RETIREMENT
INCOME AGREEMENT FOR CHRIS GAGAS
 
This Amended and Restated Executive Supplemental Retirement Income Agreement
(the “Agreement”) updates and revises the Restated Executive Supplemental
Retirement Income Agreement (the “Original Agreement”) for Chris C. Gagas (the
“Executive”), which was originally effective as of September 1, 1998.  The Bank
has herein amended and restated the Agreement with the intention that the
Agreement shall at all times satisfy Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the regulations thereunder.  Any reference
herein to the “Holding Company” shall mean Pathfinder Bancorp, Inc. and any
reference herein to the “Mutual Holding Company” shall mean Pathfinder Bancorp,
M.H.C.
 
WITNESSETH:
 
WHEREAS, the Executive and the Bank entered into the Agreement dated as of
September 1, 1998; and


WHEREAS, Section 409A of the Internal Revenue Code (the “Code”), effective
January 1, 2005, requires deferred compensation arrangements to comply with its
provisions and restrictions and limitations on payments of deferred
compensation; and
 
WHEREAS, Code Section 409A and the final regulations issued thereunder
necessitate changes to the Agreement; and


WHEREAS, the Executive has agreed to such changes; and


WHEREAS, the parties hereto desire to set forth the terms of the amended and
restated Agreement and the continuing employment relationship of the Bank and
the Executive; and


WHEREAS, the Bank and the Executives intend this Agreement to be considered an
unfunded arrangement, maintained primarily to provide supplemental retirement
income for such Executives, members of a select group of management or highly
compensated employees of the Bank, for tax purposes and for purposes of the
Employee Retirement Income Security Act of 1974, as amended.
 
NOW, THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Bank and the Executive agree as follows:
 
SECTION I
 
DEFINITIONS
 
When used herein, the following words and phrases shall have the meanings below
unless the context clearly indicates otherwise:
 
1.1  
“Accrued Benefit Account” means that portion of the Supplemental Retirement
Income Benefit which is required to be expensed and accrued under generally
accepted accounting principles (GAAP) by any appropriate method which the Bank’s
Board of Directors may require in the exercise of its sole discretion.

 
1.2  
“Act” means the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 
1.3  
“Administrator” means the Bank.

 
1.4  
“Bank” means PATHFINDER BANK and any successor thereto.

 
1.5  
“Beneficiary” means the person or persons (and their heirs) designated as
Beneficiary in Exhibit B of this Agreement to whom the deceased Executive’s
benefits are payable.  If no Beneficiary is so designated, then the Executive’s
Spouse, if living, will be deemed the Beneficiary. If the Executive’s Spouse is
not living, then the Children of the Executive will be deemed the Beneficiaries
and will take on a per stirpes basis.  If there are no Children, then the Estate
of the Executive will be deemed the Beneficiary.

 
1.6  
“Benefit Age” means the Executive’s seventieth (70th) birthday.  Notwithstanding
the above, in the event of a Change in Control, followed within thirty-six (36)
months by the Executive’s voluntary termination of employment on or after his
sixty-second birthday for one of the reasons set forth in Section 2.2 below, the
Executive’s termination shall not be considered a retirement for purposes of
lowering the Executive’s Benefit Age.

 
1.7  
“Benefit Eligibility Date” means the date on which the Executive is entitled to
receive maximum Supplemental Retirement Income Benefit available under this
plan.  It shall be the first day of the month following the month in which the
Executive attains his Benefit Age.

 
1.8  
“Board of Directors” means the board of directors of the Bank.

 
1.9  
“Cause” means personal dishonesty, willful misconduct, willful malfeasance,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, role, regulation (other
than traffic violations or similar offenses), or final cease-and-desist order,
material breach of any provision of this Agreement, or gross negligence in
matters of material importance to the Bank.

 
1.10
“Change in Control” shall mean and include the following with respect to the
Mutual Holding Company, the Bank, or the Holding Company:

 
 
(i)
a reorganization, merger, merger conversion, consolidation or sale of all or
substantially all of the assets of the Bank, the Mutual Holding Company or the
Holding Company, or a similar transaction in which the Bank, the Mutual Holding
Company or the Holding Company is not the resulting entity; or



 
(ii)
individuals who constitute the board of directors of the Bank, the Mutual
Holding Company or the Holding Company on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date hereof whose election
was approved by a vote of at least three-quarters of the directors comprising
the Incumbent Board, or whose nomination for election was approved by the
Holding Company’s nominating committee which is comprised of members of the
Incumbent Board, shall be, for purposes of this clause (ii) considered as though
he were a member of the Incumbent Board.



Notwithstanding the foregoing, a “Change in Control” of the Bank or the Holding
Company shall not be deemed to have occurred if the Mutual Holding Company
ceases to own at least 51% of all outstanding shares of stock of the Holding
Company in connection with a liquidation of the Mutual Holding Company into the
Holding Company or a conversion of the Mutual Holding Company from mutual to
stock form.
 
In addition, “Change in Control” shall mean and include the following with
respect to the Bank or the Holding Company in the event that the Mutual Holding
Company converts to stock form or in the event that the Holding Company issues
shares of its common stock to stockholders other than the Mutual Holding
Company:
 
 
(1)
a change in control of a nature that would be required to be reported in
response to Item 5.01 of the current report on Form 8-K, as in effect on the
date hereof, pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934 (hereinafter the “Exchange Act”); or

 
 
(2)
an acquisition of  “control” as defined in the Home Owners Loan Act, as amended,
and applicable rules and regulations promulgated thereunder, as in effect at the
time of the Change in Control (collectively, the “HOLA”), as determined by the
Board of Directors of the Bank or the Holding Company; or

 
 
(3)
at such time as:

 
 
(i)
any “person” (as the term is used in Sections 13(d) and 14(d) of the Exchange
Act) or “group acting in concert” is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Bank representing Twenty Percent (20%) or more of the combined
voting power of the Bank’s or Holding Company’s outstanding securities
ordinarily having the right to vote at the elections of directors, except for
any stock purchased by the Bank’s Employee Stock Ownership Plan and/or the trust
under such plan; or

 
 
(ii)
a proxy statement is issued soliciting proxies from the stockholders of the
Holding Company by someone other than the current management of the Holding
Company, seeking stockholder approval of a plan of reorganization, merger, or
consolidation of the Holding Company with one or more corporations as a result
of which the outstanding shares of the class of the Holding Company’s securities
are exchanged for or converted into cash or property or securities not issued by
the Holding Company.

 
The term “person” includes an individual, a group acting in concert, a
corporation, a partnership, an association, a joint venture, a pool, a joint
stock company, a trust, an unincorporated organization or similar company, a
syndicate or any other group formed for the purpose of acquiring, holding or
disposing of securities. The term “acquire” means obtaining ownership, control,
power to vote or sole power of disposition of stock, directly or indirectly or
through one or more transactions or subsidiaries, through purchase, assignment,
transfer, exchange, succession or other means, including (1) an increase in
percentage ownership resulting from a redemption, repurchase, reverse stock
split or a similar transaction involving other securities of the same class; and
(2) the acquisition of stock by a group of persons and/or companies acting in
concert which shall be deemed to occur upon the formation of such group,
provided that an investment advisor shall not be deemed to acquire the voting
stock of its advisee if the advisor (a) votes the stock only upon instruction
from the beneficial owner and (b) does not provide the beneficial owner with
advice concerning the voting of such stock. The term “security” includes
nontransferable subscription rights issued pursuant to a plan of conversion, as
well as a “security,” as defined in 15 U.S.C. §78c(2)(1); and the term “acting
in concert” means (1) knowing participation in a joint activity or
interdependent conscious parallel action towards a common goal whether or not
pursuant to an express agreement, or (2) a combination or pooling of voting or
other interests in the securities of an issuer for a common purpose pursuant to
any contract, understanding, relationship, agreement or other arrangement,
whether written or otherwise. Further, acting in concert with any person or
company shall also be deemed to be acting in concert with any person or company
that is acting in concert with such other person or company.
 
Notwithstanding the above definitions, the boards of directors of the Bank or
the Holding Company, in their absolute discretion, may make a finding that a
Change in Control of the Bank or the Holding Company has taken place without the
occurrence of any or all of the events enumerated above.
 
1.11  
Children” means the Executive’s children, both natural and adopted, then living
at the time payments are due the Children under this Agreement.

 
1.12  
“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 
1.13  
“Disability Benefit” means the benefit payable to the Executive following a
determination, in accordance with Section VII.

 
1.14  
“Effective Date” of this Agreement is January 1, 2005.

 
1.15  
“Estate” means the estate of the Executive.

 
1.16  
“Interest Factor” for purposes of the Accrued Benefit Account, shall be eight
percent (8%) per annum, compounded monthly, as set forth in Exhibit A.

 
1.17  
“Payout Period” means the time frame during which certain benefits payable
hereunder shall be distributed.  Payments shall be made in equal monthly
installments commencing on the first day of the month following the occurrence
of the event which triggers distribution and continuing for one hundred eighty
(180) months.  Should the Executive make a Timely Election to receive a lump sum
benefit payment, the Executive’s Payout Period shall be deemed to be one (1)
month.

 
1.18  
“Plan Year” shall mean the calendar year.  However, “Plan Year” shall mean
September 1, 1998 through December 31, 1998, for the first Plan Year.

 
1.19  
“Retirement Age” means the Executive’s seventieth (70th) birthday.

 
1.20  
“Spouse” means the individual to whom the Executive is legally married at the
time of the Executive’s death.

 
1.21  
“Supplemental Retirement Income Benefit” means an annual amount (before taking
into account federal and state income taxes), payable in monthly installments
throughout the Payout Period.  The Supplemental Retirement Income Benefit
payable to the Executive is Sixty Thousand Six Hundred and Eighty-six ($60,686)
Dollars, as set forth in Exhibit A.

 
1.22  
“Survivor’s Benefit” means an annual amount payable to the Beneficiary in
monthly installments throughout the Payout Period, equal to the amount set forth
in Exhibit A and according to Subsection 2.5.

 
1.23  
“Timely Election” means the Executive has made an election to change the form of
his benefit payment(s) by filing with the Administrator a Notice of Election to
Change Form of Payment (Exhibit C of this Agreement).  Such election must be
made on or before December 31, 2008.

 
SECTION II
 
BENEFITS-GENERALLY
 
2.1  
Retirement Benefit.

 
If the Executive is in service with the Bank until reaching his Benefit Age, the
Executive shall be entitled to the Supplemental Retirement Income Benefit.  Such
benefit shall commence on the Executive’s Benefit Eligibility Date and shall be
payable in equal monthly installments throughout the Payout Period.  In the
event the Executive dies at any time after attaining his Benefit Age, but prior
to completion of all such payments due and owing hereunder, the Bank shall pay
to the Executive’s Beneficiary a continuation of the monthly installments for
the remainder of the Payout Period.
 
2.2  
Termination Following a Change in Control

 
If a Change in Control occurs, and within thirty-six (36) months following such
Change in Control, the Executive’s employment is either (i) involuntarily
terminated, or (ii) voluntarily terminated by the Executive after: (A) a
material change in the Executive’s function, duties, or responsibilities, which
change would cause the Executive’s position to become one of lesser
responsibility, importance, or scope from the position the Executive held at the
time of the Change in Control, (B) a relocation of the Executive’s principal
place of employment by more than thirty (30) miles from its location prior to
the Change in Control, or (C) a material reduction in the benefits and
perquisites to the Executive from those being provided at the time of the Change
in Control, the Executive shall be entitled to the full Supplemental Retirement
Income Benefit set forth in Exhibit A that Executive would have received had
Executive continued employment up through reaching his Benefit Eligibility Date,
regardless of the Executive’s actual age on date of termination.  Such benefit
shall commence within thirty (30) days following the Executive reaching his
Benefit Age and shall be payable in equal monthly installments throughout the
Payout Period.  Notwithstanding the foregoing, in the event the Executive is a
Specified Employee, as defined in Treasury Regulation Section 1.409A-1(i), the
Supplemental Retirement Income Benefit shall commence upon the later of: (i) the
first day of the seventh month following the executive’s termination of
employment or (ii) the date on which the Executive attains his Benefit Age.  In
the event that the Executive dies at any time after termination of employment,
but prior to commencement or completion of all such payments due and owing
hereunder, the Bank, or its successor, shall pay to the Executive’s Beneficiary
a continuation of the monthly installments for the remainder of the Payout
Period within thirty (30) days of Executive’s death.  For purposes of this
Section 2.2, the Executive’s termination of employment shall be construed to
require a Separation from Service as defined in Code Section 409A and the
Treasury Regulations promulgated thereunder, such that the Bank and Executive
reasonably anticipate that the level of bona fide services the Executive would
perform after termination would permanently decrease to a level that is less
than 50% of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period.
 
2.3  
Termination For Cause

 
If the Executive is terminated for Cause, all benefits under this Agreement
shall be forfeited and this Agreement shall become null and void.
 
2.4  
Involuntary Termination of Employment

 
If the Executive’s employment with the Bank is involuntarily terminated for any
reason, including a termination due to Disability, but excluding termination for
Cause, or termination following a Change in Control within thirty-six (36)
months following such Change in Control, within thirty (30) days following such
involuntary termination of employment, the Executive (or his Beneficiary) shall
be entitled to the full Supplemental Retirement Income Benefit set forth in
Exhibit A that the Executive would have received had the Executive continued
employment up through reaching his Benefit Eligibility Date, regardless of the
Executive’s actual age at termination of employment.  Such benefit shall
commence within thirty (30) days following the Executive reaching his Benefit
Age and shall be payable in monthly installments throughout the Payout
Period.  In the event the Executive dies prior to commencement or completion of
all such payments due and owing hereunder, the Bank shall pay to the Executive’s
Beneficiary a continuation of the monthly installments for the remainder of the
Payout Period.
 

--------------------------------------------------------------------------------


2.5  
Death During Employment

 
If the Executive dies while employed by the Bank, the Executive’s Beneficiary
shall be entitled to the Survivor’s Benefit.  The Survivor’s Benefit shall
commence within thirty (30) days after the Executive’s death and shall be
payable in monthly installments throughout the Payout Period.
 
SECTION III
 
RETIREMENT BENEFIT
 
3.1  
(a)           Normal form of payment.

 
If (i) the Executive is employed with the Bank until reaching his Retirement
Age, and (ii) the Executive has not made a Timely Election to receive a lump sum
benefit, this Subsection 3.1(a) shall be controlling with respect to retirement
benefits.
 
The Executive shall be entitled to the Supplemental Retirement Income
Benefit.  Such benefit shall commence on the Executive’s Benefit Eligibility
Date and shall be payable in monthly installments throughout the Payout
Period.  In the event the Executive dies at any time after attaining his Benefit
Age, but prior to completion of all the payments due and owing hereunder, the
Bank shall pay to the Executive’s Beneficiary a continuation of the monthly
installments for the remainder of the Payout Period.
 

--------------------------------------------------------------------------------


(b)           Alternative payout option.
 
If (i) the Executive is employed with the Bank until reaching his Retirement
Age, and (ii) the Executive has made a Timely Election to receive a lump sum
benefit, this Subsection 3.1(b) shall be controlling with respect to retirement
benefits.
 
The balance of the amount represented by the Executive’s Accrued Benefit
Account, measured as of the Executive’s Benefit Age, shall be paid to the
Executive in a lump sum on his Benefit Eligibility Date.  In the event the
Executive dies after becoming eligible for such payment (upon attainment of his
Benefit Age), but before the actual payment is made, his Beneficiary shall be
entitled to receive the lump sum benefit in accordance with this Subsection
3.1(b) within thirty (30) days following the date of the Executive’s death.
 
3.2  
Additional Death Benefit - Burial Expense. In addition to the above-described
benefits, upon the Executive’s death, the Executive’s Beneficiary shall be
entitled to receive a one-time lump sum death benefit in the amount of Ten
Thousand Dollars ($10,000.00).  This benefit shall be provided specifically for
the purpose of providing payment for burial and/or funeral expenses of the
Executive. Such benefit shall be payable within thirty (30) days of the
Executive’s death.  The Executive’s Beneficiary shall not be entitled to such
benefit if the Executive is removed for Cause prior to death.  Notwithstanding
anything in this Section 3.2 to the contrary, if the Executive is also a
participant in any other Trustee Deferred Compensation Agreement or an Executive
Deferred Compensation Agreement under which an additional $10,000 death benefit
for burial expenses is being paid, no additional death benefit shall be paid
under this Section 3.2.

 
SECTION IV
 
PRE-RETIREMENT DEATH BENEFIT
 
4.1  
(a)           Normal form of payment.

 
If (i) the Executive dies while employed by the Bank, and (ii) the Executive has
not made a Timely Election to receive a lump sum benefit, this Subsection 4.1(a)
shall be controlling with respect to pre-retirement death benefits.
 

--------------------------------------------------------------------------------


The balance of the amount represented by the Executive’s Accrued Benefit
Account, measured as of the Executive’s death shall be annuitized (using the
Interest Factor) into monthly installments and shall be payable to the
Executive’s Beneficiary for the Payout Period.  Such benefits shall commence
within thirty (30) days following the date of the Executive’s death.  The
Executive’s Beneficiary may request to receive the remainder of any unpaid
monthly benefit payments due from the Accrued Benefit Account in a lump sum
payment.  If a lump sum payment is requested by the Beneficiary, the amount of
such lump sum payment shall be equal to the balance of the Executive’s Accrued
Benefit Account.  Payment in such lump sum form shall be made only if the
Executive’s Beneficiary (i) obtains Board of Director approval, and (ii)
notifies the Administrator in writing of such election within ninety (90) days
following the Executive’s death.  Such lump sum payment, if approved by the
Board of Directors, shall be payable within thirty (30) days following such
Board of Director approval.
 
(b)           Alternative payout option.
 
If (i) the Executive dies while employed by the Bank, and (ii) the Executive has
made a Timely Election to receive a lump sum benefit, this Subsection 4.1(b)
shall be controlling with respect to pre-retirement death benefits.
 
The balance of the amount represented by the Executive’s Accrued Benefit Count,
measured as of (i) the Executive’s death, and (ii) shall be paid to the
Executive’s Beneficiary in a lump sum within thirty (30) days following the date
of the Executive’s death.
 
SECTION V
 
RENDERING OF CONSULTING SERVICES
 
Beginning September 1, 1999, until the Executive reaches Benefit Age, the
Executive shall render such reasonable business consulting, advisory and public
relations services as the Association’s Board of Directors may call upon the
Executive to provide.  In no event shall such service exceed thirty (30) service
days per year.  The Bank shall provide Executive with advance notice sufficient
to Executive of its desire to have such service provided.  In rendering these
services, the Executive shall not be considered an employee of the Bank, but
shall act in the capacity of an independent contractor.  The Executive shall not
be required to perform these services during reasonable vacation periods or any
periods of illness or disability.  Furthermore, the Executive shall be
reimbursed for all expenses incurred in performing such services.
 

--------------------------------------------------------------------------------


This service requirement shall not apply if Executive’s entitlement is limited
to the balance represented by the Accrued Benefit Account, pursuant to Section
VI.
 
SECTION VI
 
BENEFIT(S) IN THE EVENT OF TERMINATION OF SERVICE
 
PRIOR TO RETIREMENT AGE
 
If the Executive voluntarily terminates employment with the Bank before reaching
his Benefit Age, other than a voluntary termination following a Change in
Control in accordance with Subsection 2.2 hereof or for the purpose of rendering
Consulting Services pursuant to Section V, Executive’s Supplemental Retirement
Benefit shall be limited to the balance represented by the Accrued Benefit
Account spread out and payable over the Payout Period.  Such payment shall
commence on the date in which the Executive reaches his Benefit Age and be
payable over the Payout Period, provided, however, the in the event the
Executive is a Specified Employee, as defined in Treasury Regulation Section
1.409A-1(i), such Supplemental Retirement Income Benefit shall commence upon the
later of: (i) the first day of the seventh month following the executive’s
termination of employment or (ii) the date on which the Executive attains his
Benefit Age.  For purposes of this Section VI, the Executive’s termination of
employment shall be construed to require a Separation from Service as defined in
Code Section 409A and the Treasury Regulations promulgated thereunder, such that
the Bank and Executive reasonably anticipate that the level of bona fide
services the Executive would perform after termination would permanently
decrease to a level that is less than 50% of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period.
 

--------------------------------------------------------------------------------


SECTION VII
 
DISABILITY BENEFIT
 
If the Executive’s service is terminated prior to Retirement Age due to a
disability which meets the criteria set forth below, the Executive shall receive
the Disability Benefit in lieu of the retirement benefit(s) available pursuant
to Section III (which is (are) not available prior to the Executive’s Benefit
Eligibility Date).
 
For purposes of this Section “Disability” or “Disabled” shall mean the
Executive: (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Executive’s employer; or
(iii) is determined to be totally disabled by the Social Security
Administration. In any instance in which it is determined that the Executive is
Disabled, the Executive shall be entitled to the following lump sum
benefit(s).  The lump sum benefit(s) to which the Executive is entitled shall be
the balance represented by the Accrued Benefit Account.  The benefit(s) shall be
paid within thirty (30) days following the date the Executive is determined to
be Disabled.   In the event the Executive dies after becoming eligible for such
payment(s) but before the actual payment(s) is (are) made, his Beneficiary shall
be entitled to receive the benefit(s) provided for in this Section 7 within
thirty (30) days following the Executive’s death.
 

--------------------------------------------------------------------------------


SECTION VIII
 
BENEFICIARY DESIGNATION
 
The Executive shall make an initial designation of primary and secondary
Beneficiaries upon execution of this Agreement and shall have the right to
change such designation, at any subsequent time, by submitting to the
Administrator, in substantially the form attached as Exhibit B to this
Agreement, a written designation of primary and secondary Beneficiaries.  Any
Beneficiary designation made subsequent to execution of this Agreement shall
become effective only when receipt thereof is acknowledged in writing by the
Administrator.
 
SECTION IX
 
NON-COMPETITION
 
9.1  
Non-Competition During Employment.

 
In consideration of the agreements of the Bank contained herein and of the
payments to be made by the Bank pursuant hereto, the Executive hereby agrees
that, for as long as he remains employed by the Bank, he will devote
substantially all of his time, skill, diligence and attention to the business of
the Bank, and will not actively engage, either directly or indirectly, in any
business or other activity which is, or may be deemed to be, in any way
competitive with or adverse to the best interests of the business of the Bank,
unless the Executive has the prior express written consent of the Bank.
 
9.2  
Breach of Non-Competition Clause.

 
(a)           Continued Employment Following Breach.
 
In the event (i) any material breach by the Executive of the agreements and
covenants described in Subsection 8.1 occurs, and (ii) the Executive continues
employment at the Bank following such breach, all benefits under this Agreement
shall be forfeited.
 
(b)           Termination of Employment Following Breach.
 
In the event (i) any material breach by the Executive of the agreements and
covenants described in Subsection 9.2 occurs, and (ii) the Executive’s
employment with the Bank is terminated due to such breach, such termination
shall be deemed to be for Cause and the benefits under this Agreement shall be
forfeited.
 
9.3  
Non-Competition Following Employment.

 
Executive further understands and agrees that, following Executive’s termination
of employment, the Bank’s obligation, if any, to make payments to the Executive
under this Agreement shall be conditioned on the Executive’s forbearance from
actively engaging, either directly or indirectly, in any business or other
activity which is, or may be deemed to be, in any way competitive with or
adverse to the best interests of the Bank, unless the Executive has the prior
written consent of the Bank.  In the event of the Executive’s breach of the
covenants and agreements contained herein, further payments to the Executive
shall cease and be forfeited.
 

--------------------------------------------------------------------------------


SECTION X
 
EXECUTIVE’S RIGHT TO ASSETS
 
The rights of the Executive, any Beneficiary, or any other person claiming
through the Executive under this Agreement, shall be solely those of an
unsecured general creditor of the Bank.  The Executive, the Beneficiary, or any
other person claiming through the Executive, shall only have the right to
receive from the Bank those payments or amounts so specified under this
Agreement.  The Executive agrees that he, his Beneficiary, or any other person
claiming through him shall have no rights or interests whatsoever in any asset
of the Bank, including any insurance policies or contracts which the Bank may
possess or obtain to informally fund this Agreement.  Any asset used or acquired
by the Bank in connection with the liabilities it has assumed under this
Agreement shall not be deemed to be held under any trust for the benefit of the
Executive or his Beneficiaries, unless such asset is contained in the rabbi
trust described in Section XIII of this Agreement.  Any such asset shall be and
remain, a general, unpledged asset of the Bank in the event of the Bank’s
insolvency.
 
SECTION XI
 
RESTRICTIONS UPON FUNDING
 
The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Agreement.  The Executive,
his Beneficiaries or any successor in interest to him shall be and remain simply
a general unsecured creditor of the Bank in the same manner as any other
creditor having a general claim for matured and unpaid compensation.  The Bank
reserves the absolute right in its sole discretion to either purchase assets to
meet its obligations undertaken by this Agreement or to refrain from the same
and to determine the extent, nature, and method of such asset purchases.  Should
the Bank decide to purchase assets such as life insurance, mutual funds,
disability policies or annuities, the Bank reserves the absolute right, in its
sole discretion, to replace such assets from time to time or to terminate its
investment in such assets at any time, in whole or in part.  At no time shall
the Executive be deemed to have any lien, right, title or interest in or to any
specific investment or to any assets of the Bank.  If the Bank elects to invest
in a life insurance, disability or annuity policy upon the life of the
Executive, then the Executive shall assist the Bank by freely submitting to a
physical examination and by supplying such additional information necessary to
obtain such insurance or annuities.
 

--------------------------------------------------------------------------------


SECTION XII
 
ACT PROVISIONS
 
12.1  
Named Fiduciary and Administrator. The Bank, as Administrator, shall be the
Named Fiduciary of this Agreement.  As Administrator, the Bank shall be
responsible for the management, control and administration of the Agreement as
established herein.  The Administrator may delegate to others certain aspects of
the management and operational responsibilities of the Agreement, including the
employment of advisors and the delegation of ministerial duties to qualified
individuals.

 
12.2  
Claims Procedure and Arbitration. In the event that benefits under this
Agreement are not paid to the Executive (or to his Beneficiary in the case of
the Executive’s death) and such claimants feel they are entitled to receive such
benefits, then a written claim must be made to the Administrator within sixty
(60) days from the date payments are refused.  The Administrator shall review
the written claim and, if the claim is denied, in whole or in part, it shall
provide in writing, within ninety (90) days of receipt of such claim, its
specific reasons for such denial, reference to the provisions of this Agreement
upon which the denial is based, and any additional material or information
necessary to perfect the claim.  Such writing by the Administrator shall further
indicate the additional steps which must be undertaken by claimants if an
additional review of the claim denial is desired.

 
If claimants desire a second review, they shall notify the Administrator in
writing within sixty (60) days of the first claim denial.  Claimants may review
this Agreement or any documents relating thereto and submit any issues and
comments, in writing, they may feel appropriate.  In its sole discretion, the
Administrator shall then review the second claim and provide a written decision
within sixty (60) days of receipt of such claim.  This decision shall state the
specific reasons for the decision and shall include reference to specific
provisions of this Agreement upon which the decision is based.
 
If claimants continue to dispute the benefit denial based upon completed
performance of this Agreement and the Joinder Agreement or the meaning and
effect of the terms and conditions thereof, then claimants may submit the
dispute to mediation, administered by the American Arbitration Association
(“AAA”) (or a mediator selected by the parties) in accordance with the AAA’s
Commercial Mediation Rules.  If mediation is not successful in resolving the
dispute, it shall be settled by arbitration administered by the AAA under its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.
 

--------------------------------------------------------------------------------


SECTION XIII
 
MISCELLANEOUS
 
13.1  
No Effect on Employment Rights. Nothing contained herein will confer upon the
Executive the right to be retained in the service of the Bank nor limit the
right of the Bank to discharge or otherwise deal with the Executive without
regard to the existence of the Agreement.

 
13.2  
State Law. The Agreement is established under, and will be construed according
to, the laws of the state of New York, to the extent such laws are not preempted
by the Act and valid regulations published thereunder.

 
13.3  
Severability. In the event that any of the provisions of this Agreement or
portion thereof, are held to be inoperative or invalid by any court of competent
jurisdiction, then: (i) insofar as is reasonable, effect will be given to the
intent manifested in the provisions held invalid or inoperative, and (ii) the
validity and enforceability of the remaining provisions will not be affected
thereby.

 
13.4  
Incapacity of Recipient. In the event the Executive is declared incompetent and
a conservator or other person legally charged with the care of his person or
Estate is appointed, any benefits under the Agreement to which such Executive is
entitled shall be paid to such conservator or other person legally charged with
the care of his person or Estate.

 
13.5  
Unclaimed Benefit. The Executive shall keep the Bank informed of his current
address and the current address of his Beneficiaries. The Bank shall not be
obligated to search for the whereabouts of any person.  If the location of the
Executive is not made known to the Bank as of the date upon which any payment of
any benefits from the Accrued Benefit Account may first be made, the Bank shall
delay payment of the Executive’s benefit payment(s) until the location of the
Executive is made known to the Bank; however, the Bank shall only be obligated
to hold such benefit payment(s) for the Executive until the expiration of
thirty-six (36) months.  Upon expiration of the thirty-six (36) month period,
the Bank may discharge its obligation by payment to the Executive’s
Beneficiary.  If the location of the Executive’s Beneficiary is not made known
to the Bank by the end of an additional two (2) month period following
expiration of the thirty-six (36) month period, the Bank may discharge its
obligation by payment to the Executive’s Estate.  If there is no Estate in
existence at such time or if such fact cannot be determined by the Bank, the
Executive and his Beneficiary(ies) shall thereupon forfeit any rights provided
for such Executive and/or Beneficiary under this Agreement.

 

--------------------------------------------------------------------------------


13.6  
Limitations on Liability. Notwithstanding any of the preceding provisions of the
Agreement, no individual acting as an employee or agent of the Bank, or as a
member of the Board of Directors shall be personally liable to the Executive or
any other person for any claim, loss, liability or expense incurred in
connection with the Agreement.

 
13.7  
Gender. Whenever in this Agreement words are used in the masculine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.

 
13.8  
Effect on Other Corporate Benefit Agreements. Nothing contained in this
Agreement shall affect the right of the Executive to participate in or be
covered by any qualified or non-qualified pension, profit sharing, group, bonus
or other supplemental compensation or fringe benefit agreement constituting a
part of the Bank’s existing or future compensation structure.

 
13.9  
Suicide. Notwithstanding anything to the contrary in this Agreement, if the
Executive’s death results from suicide, whether sane or insane, within
twenty-six (26) months after execution of this Agreement, all benefits under
this Agreement shall be forfeited, and this Agreement shall become null and
void.

 
13.10  
Inurement. This Agreement shall be binding upon and shall inure to the benefit
of the Bank, its successors and assigns, and the Executive, his successors,
heirs, executors, administrators, and Beneficiaries.

 
13.11  
Headings. Headings and sub-headings in this Agreement are inserted for reference
and convenience only and shall not be deemed a part of this Agreement.

 
13.12  
Source of Payments. All payments provided in this Agreement shall be timely paid
in cash or check from the general funds of the Bank or the assets of the rabbi
trust.

 
13.13  
Tax Withholding and Code Section 409A Taxes.  Any distribution under this
Agreement shall be reduced by the amount of any taxes required to be withheld
from such distribution.  This Agreement shall permit the acceleration of the
time or schedule of a payment to pay employment related taxes as permitted under
Treasury Regulation Section 1.409A-3(j) or to pay any taxes that may become due
at any time that the arrangement fails to meet the requirements of Code Section
409A and the regulations and other guidance promulgated thereunder.  In the
latter case, such payments shall not exceed the amount required to be included
in income as the result of the failure to comply with the requirements of Code
Section 409A.

 
13.14  
Acceleration of Payments. Except as specifically permitted herein or in other
sections of this Agreement, no acceleration of the time or schedule of any
payment may be made hereunder.  Notwithstanding the foregoing, payments may be
accelerated hereunder by the Bank, in accordance with the provisions of Treasury
Regulation Section 1.409A-3(j)(4) and any subsequent guidance issued by the
United States Treasury Department.  Accordingly, payments may be accelerated, in
accordance with requirements and conditions of the Treasury Regulations (or
subsequent guidance) in the following circumstances: (i) as a result of certain
domestic relations orders; (ii) in compliance with ethics agreements with the
Federal government; (iii) in compliance with ethics laws or conflicts of
interest laws; (iv) in limited cash-outs (but not in excess of the limit under
Code Section 402(g)(1)(B)); (v) in the case of certain distributions to avoid a
non-allocation year under Code Section 409(p); (vi) to apply certain offsets in
satisfaction of a debt of the Executive to the Bank; (vii) in satisfaction of
certain bona fide disputes between the Executive and the Bank; or (viii) for any
other purpose set forth in the Treasury Regulations and subsequent guidance.

 

--------------------------------------------------------------------------------


SECTION XIV
 
ESTABLISHMENT OF RABBI TRUST
 
The Bank shall establish a rabbi trust into which the Bank shall contribute
assets which shall be held therein, subject to the claims of the Bank’s
creditors in the event of the Bank’s “Insolvency” as defined in the agreement
which establishes such rabbi trust, until the contributed assets are paid to the
Executive and/or his Beneficiary in such manner and at such times as specified
in this Agreement.  It is the intention of the Bank that the contributions to
the rabbi trust shall provide the Bank with a source of funds to assist it in
meeting the liabilities of this Agreement.  The rabbi trust and any assets held
therein shall conform to the terms of the rabbi trust agreement which has been
established in conjunction with the Agreement.  To the extent the language in
this Agreement is modified by the language in the rabbi trust agreement, the
rabbi trust agreement shall supersede this Agreement.  Any contributions to the
rabbi trust shall be made during each Plan Year in accordance with the rabbi
trust agreement.  The amount of such contribution(s) shall be equal to the full
present value of all benefit accruals under this Agreement, if any, less: (i)
previous contributions made on behalf of the Executive to the rabbi trust, and
(ii) earnings to date on all such previous contributions.
 
SECTION XV
 
AMENDMENT/ TERMINATION
 
15.1  
Amendment.  This Agreement shall not be amended, modified or terminated at any
time, in whole or part, without the mutual written consent of the Executive and
the Bank, and such mutual consent shall be required even if the Executive is no
longer employed by the Bank.

 
15.2  
Complete Termination.  Subject to the requirements of Code Section 409A, in the
event of complete termination of the Agreement, the Agreement shall cease to
operate and the Bank shall pay out to the Executive his benefit as set forth
below.  Such complete termination of the Agreement shall occur only under the
following circumstances and conditions:

 
 
(a)
The Bank may terminate the Agreement within twelve (12) months of a corporate
dissolution taxed under Code Section 331, or with approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under
the Agreement are included in the Executive’s gross income in the latest of (i)
the calendar year in which the Agreement terminates; (ii) the calendar year in
which the amount is no longer subject to a substantial risk of forfeiture; or
(iii) the first calendar year in which the payment is administratively
practicable.

 
 
(b)
The Bank may terminate the Agreement within the thirty (30) days preceding a
Change in Control (but not following a Change in Control), provided that the
Agreement shall only be treated as terminated if all substantially similar
arrangements sponsored by the Bank are terminated so that the Executive and all
executives under substantially similar arrangements are required to receive all
amounts of compensation deferred under the terminated arrangements within twelve
(12) months of the date of the termination of the arrangements.  For these
purposes, “Change in Control” shall be defined in accordance with the Treasury
Regulations under Code Section 409A.

 
 
(c)
The Bank may terminate the Agreement provided that: (i) the termination and
liquidation does not occur proximate to a downturn in the financial health of
the Bank; (ii) all arrangements sponsored by the Bank that would be aggregated
with this Agreement under Treasury Regulations Section 1.409A-1(c) if the
Executive covered by this Agreement was also covered by any of those other
arrangements are also terminated; (iii) no payments other than payments that
would be payable under the terms of the arrangement if the termination had not
occurred are made within twelve (12) months of the termination of the
arrangement; (iv) all payments are made within twenty-four (24) months of the
termination of the arrangements; and (v) the Bank does not adopt a new
arrangement that would be aggregated with any terminated arrangement under
Treasury Regulations Section 1.409A-1(c) if the Executive participated in both
arrangements, at any time within three years following the date of termination
of the arrangement.

 

--------------------------------------------------------------------------------


SECTION XVI
 
EXECUTION
 
16.1  
This Agreement sets forth the entire understanding of the parties hereto with
respect to the transactions contemplated hereby, and any previous agreements or
understandings between the parties hereto regarding the subject matter hereof
are merged into and superseded by this Agreement.

 
16.2  
This Agreement shall be executed in triplicate, each copy of which, when so
executed and delivered, shall be an original, but all three copies shall
together constitute one and the same instrument.

 
[Remainder of page intentionally left blank]
 
IN WITNESS WHEREOF, the Bank and the Executive have caused this Agreement to be
executed on the day and date first above written.
 

   
PATHFINDER BANK:
             
By:
/s/ Thomas W. Schneider
     
12/23/08
 
President and CEO
DATE
 
(Title)
                 
:
 
EXECUTIVE:
           
12/23/08
 
/s/ Chris C. Gagas
DATE
   




--------------------------------------------------------------------------------


RELATED EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME AGREEMENT
 
FOR CHRIS C. GAGAS
 
CONDITIONS, ASSUMPTIONS, AND SCHEDULE OF BENEFITS
 
1.
The Interest Factor for purposes of the Accrued Benefit Account shall be eight
percent (8%) per annum, compounded monthly.

 
2.
Benefit Age shall be seventy (70).

 
3.
Supplemental Retirement Income Benefit means an actuarially determined annual
amount equal to Sixty Thousand Six Hundred and Eight-Six Dollars ($60,686) at
age 70.

 
4.
The annual “Survivor’s Benefit” shall be $60,686.00, subject to Subsection 2.5.

 
Receipt of the Supplemental Retirement Income Benefit (or the Survivor’s
Benefit) shall be subject to all provisions of this Agreement.
 

--------------------------------------------------------------------------------




 
AMENDED AND RESTATED
 
EXECUTIVE SUPPLEMENTAL RETIREMENT
 
INCOME AGREEMENT
 
BENEFICIARY DESIGNATION
 
The Executive, under the teams of the Amended and Restated Executive
Supplemental Retirement Income Agreement executed by the Bank, dated the 1st day
of January, 2005, hereby designates the following Beneficiary(ies) to receive
any guaranteed payments or death benefits under such Agreement, following his
death:
 
PRIMARY BENEFICIARY:         Constance Gagas
 
SECONDARY BENEFICIARY:  Anastasia, Charles, Gregory, Adam per stirpes
 
This Beneficiary Designation hereby revokes any prior Beneficiary Designation
which may have been in effect.
 
Such Beneficiary Designation is revocable.
 
DATE: December 23, 2008
 

       
/s/ Thomas W. Schneider
/a/ Chris C. Gagas
(WITNESS)
EXECUTIVE
       
/s/ Lorna Hall
 
(WITNESS)
 

 
 

--------------------------------------------------------------------------------


AMENDED AND RESTATED
 
EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME AGREEMENT
 
NOTICE OF ELECTION TO CHANGE FORM OF PAYMENT
 
TO:           Bank
 
Attention:
 
I hereby give notice of my election to change the form of payment of my
Supplemental Retirement Income Benefit, as specified below.  I understand that
such notice, in order to be effective, must be submitted on or before December
31, 2008.  You may not use this election form to change your form of your
benefit with respect to payments that are scheduled to be made to you in 2008,
or otherwise cause payments to be made to you in 2008.
 
 
‪⁭
I hereby elect to change the form of payment of my benefits from monthly
installments throughout my Payout Period to a lump sum benefit payment.

 
 
‪⁭
I hereby elect to change the form of payment of my benefits from a lump sum
benefit payment to monthly installments throughout my Payout Period.  Such
election hereby revokes my previous notice of election to receive a lump sum
form of benefit payments.

 

     
Executive
     
Date
       
Acknowledged
By:
     
Title:
     
Date
________________________________________


